                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE
                                                                             7nj     ' 13    . 3= 1,9
ERIC C. PENDLETON,
     Plaintiff,

M                                                    CASE NO.
                                                     DECLARATORY AND
MIKE RANDOLPH, NATIONAL                              INJUNCTIVE RELIEF
AUTO PROTECTION CORP.,                               IS REQUESTED
RICHARD TEDESCO, NATIONAL
AUTO PROTECTION CORP.,
RICK SMITH, VP AUTOMOTIVE                            JURY TRIAL REQUESTED
CLAIMS, MATRIX WARRANTY
SOLOUTIONS INC.,
GAIN, MATRIX WARRANTY
SOLOUTIONS INC.,
PLATEAU CASUALTY INSURANCE
COMPANY,
MATRIX FINANCIAL SERVICES.
et al.
       Defendants.

 COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT UNDER 28
  U.S.C. 1332, DIVERSITY OF CITIZENSHIP AND VIOLATION OF CIVIL RIGHTS
              UNDER 42 U.S.C. & 1983, 1985, 1988 AND 41 U.S.C. 6503
                  FRAUDS AND SWINDLES UNDER 18 U.S.C. 0341

       Defendant's Mike Randolph, Richard Tedesco, Rick Smith, Gain, Matrix Warranty
Solutions Inc., Plateau Casualty Insurance Company, National An Protection Corp., and
Matrix Financial Services is being sued in their official capacity and in their individual
capacity for their actions.

       This is a pro se civil rights complaint instituted under the Civil Rights Acts of 1871, 42

U.S.C. § 1983, 41 U.S.C. § 6503 to redress the deprivation under color of State of Law, custom,

regulation, practice, policy or usage, of rights, privileges and immunities secured under the Eighth

Amendment of the United States Constitution and under the 28 U.S.C. §1332; Diversity of

Citizenship, and Frauds and Swindles 18 U.S.C. §1341.




                                                 1

      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 1 of 11 PageID #: 1
                                  INTERESTED PARTIES


PLAINTIFF(S):
      1. Plaintiff, Eric Pendleton resides at 1903-Cephas Street, Nashville, Tennessee 37208,
            615-887-7262.


DEFENDANT(S):


      2.       Defendant, Mike Randolph, Supervisor, resides at the National Auto Protection
Corp., 931-Village Blvd., Suite 905 290, West Palm Beach FL 33409. 1-844-687-4695 Ext. 114


      3.       Defendant, Richard Tedesco, Protection Specialist, National Auto Protection
Corp.93I-Village Blvd., Suite 905 290, West Palm Beach FL 33409. 1-833-228-1900.


       4.      Defendant, Rick Smith, VP Automotive Claims Matrix Warranty Solutions, Inc.,
3100-Mckinnon Street, Suite 420 Dallas, TX 75201. 214-396-3496 Ext. 402


       5.     Defendant, Gain, Manager, Matrix Warranty Solutions, Inc., 3100-Mckinnon Street,
Suite 420 Dallas, TX 75201. 214-396-3496 Ext. 400.


       6.      Defendant, Plateau Casualty Insurance Company, 2701 N. Main Street, Crossville,
Tennessee 38555. 1-800-398-3632.


       7.      Defendant, Matrix Financial Services, 3100-Mckinnon Street, Suite 420 Dallas,
TX 75201. 1-833-228-1900.


WITNESSES:


       8.      Witnesses, Stephen Crofford, Attorney at Law, 1230-2"d Avenue North, Nashville,
Tennessee 37210. (615)244-2445.


       9.      Witnesses, Marquisha Adkisson, Service Consultant Buick GMC, 1525-Broadway,
Nashville, Tennessee 37203. (615)251-8400 Ext. 263.

                                              2

     Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 2 of 11 PageID #: 2
      10.    Witnesses, Caleb Ranstass, Service Manager Buick GMC, 1525-Broadway,
Nashville, Tennessee 37203. (615)251-8400.




     Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 3 of 11 PageID #: 3
                        ISSUE FOR REVIEW


 1.    ABUSE OF AUTHORITY
 Z.    FRUAD AND SWIDLES
 3.    RACIAL DISCRIMINATION BECAUSE HE IS BLACK
 4.    ACTIONS OUTSIDE COLOR OF LAW
 5.    BREACH OF CONTRACT




                                 11

Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 4 of 11 PageID #: 4
                                     STATEMENT OF FACTS


        I.      Plaintiff submits that on October 28, 2017 he purchaser a 2013 GMC Terrain SLT
with 82737 mileage at Peggy's Auto Sales in Hendersonville, Tennessee which is now going out
of business. Plaintiff claims that on April 12, 2018 he received a telephone call from National Auto
Protection Corp. in regards to purchasing an extended warranty on Plaintiff 2013 GMC Terrain
SLT. In fact, they stated "our records indicate that you have not contacted us to have your vehicle
service contract activated. We are informing you that if your factory warranty has expired, you
will be responsible for paying for any repairs. However, if expire you can still activate protection
for your vehicle before it is too late. In addition, they continuously and stated over the Telephone
with respect to the extended warranty in case Plaintiff vehicle brake down, take it to the nearest
license facility of your choice and Plaintiff will only have to pay One Hundred Dollars ($100.00)
deductible and Matrix Warranty Solutions Inc. and National Auto Protection Corp., will covered
the rest of the cost as well the rental fees.


       II.      Plaintiff alleges that on April 12, 2018, after the Salesperson explained the service
that Plaintiff would be obtaining the salesperson asked Plaintiff for the mileage and VIN number
and Plaintiff gave them the correct mileage and VIN number at the time Plaintiff purchase and
accepted the agreement. Plaintiff asserts that contract was perfect due to being on a fix income.


        III.    Plaintiff states that on August 17, 2018 while driving the 2013 GMC Terrain for the
first time since purchasing the vehicle Plaintiff heard usual noise coming from underneath the front
of the 2013 GMC Terrain. Plaintiff claims that he had his vehicle service almost every other month
with respect to the oil, transfer case and transmission. Also plaintiff engine light never came on.


        IV.     Plaintiff claims that he immediately pulled over and call National Auto Protection
Corp., Roadside service number 1-844-286-4487. Plaintiffs alleges that upon speaking with
roadside service custom service tech Plaintiffs explained to the tech that his vehicle is
malfunctioning and what should he due. However, the customer service tech asked Plaintiff is the
vehicle drivable in Plaintiff respond he stated it is and the tech stated that if it is drivable Plaintiff
could take it to the near Licensed Repair Facility of Plaintiffs chose. In fact, the tech call the
towing service, in addition, after the towing service long delay Plaintiff went on and drove the
vehicle to the nearest licensed repair facility which was Beaman Automotive Group 1525-

                                                    Wi

     Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 5 of 11 PageID #: 5
Broadway, Nashville Tennessee 37203 USA.


        V.      Plaintiff states that when he got to the repair facility they asked Plaintiff what was
wrong with the vehicle, Plaintiff explained that the vehicle was making a loud noise underneath
the vehicle. Thereafter, Plaintiff explained and handed Marquisha Adkisson, Service Consultant
Buick GMC Plaintiff ID card that Plaintiff receive with the agreement from National Auto
Protection Corp., in the event of a breakdown showing proof that Plaintiff have an extended
warranty on the vehicle. Also, Ms. Adkisson call Avis Rental car Company and they came and
pick up Plaintiff and drove him to Avis Car Rental Company to receive a rental car.


        VII.    Plaintiff asserts that on August 20, 2018, he received a phone call message from
Marquisha Adkisson, Service Consultant Buick GMC, requesting that Plaintiff give her a phone
call. Thereafter, Plaintiff states that upon returning her phone call, she stated to Plaintiff that she
talked to Mike Randolph, Supervisor, from National Auto Protection Corp. and Gain, Manager,
Matrix Warranty Solutions, Inc., alleging that Plaintiff gave them the wrong mileage and VIN
number and that they wanted to talk with Plaintiff regarding that situation. Plaintiff claims that
after speaking with Mr. Randolph and Gain they asked Plaintiffs to send them proof of the mileage
and vin number when Plaintiff purchase the vehicle. Plaintiff alleges that Mr. Randolph stated he
had the recording of the purchase of the extended warranty. Plaintiff requested that this Honorable
Court force National Auto Protection Corp. to hand over the recording conservation with Plaintiff
and the salesperson.


       VIII.   Plaintiff claims that he went to GMC and handed Caleb Ranstass, Service Manager
Buick GMC the information that they requested for and Mr. Ranstass fax the information to Mike
Randolph, Supervisor, for National Auto Protection Corp. and Gain, Manager, Matrix Warranty
Solutions, Inc...


       IX.     Plaintiff maintains that information was not good enough for those two agencies
common scheme and there plan to commit fraud. Most importantly, Matrix turn right around and
denied Plaintiff claims anyway.


       X.      Plaintiff alleges that he highly upset and went and spoken with Stephen Crofford,
Attorney at Law about what had happen to Plaintiff, after reading over the contract he was highly

                                                  no

      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 6 of 11 PageID #: 6
upset about what he observe. In addition, Mr. Corfford call the Defendant's also he e-mail them
September 20, 2018. Plaintiff submits that after leaving Mr. Crofford Office Plaintiff received a
surprise Phone call from Mike Randolph stating that he would refund Plaintiff $600.00 dollars and
pay part of the car rented bill. Plaintiffs claim that he explain to Mr. Randolph please give him
time to think about it, as well share this information with Mr. Crofford. However, Plaintiff call Mr.
Crofford and left that information on his voice mail. Furthermore, Plaintiff states that he was
waiting on Mr. Crofford respond.


       XI.     Plaintiff alleges in Defendant's response to Mr. Crofford e-mail they stated "Dear
               Mr. Crofford, In the request from you to look into the claim filed on 8120/2018
               for Mr. Eric Pendleton's 2013 GMC Terrain, we have discovered the following
               concerns that will need to be addressed in order to move forward.
               On 8/20/2018 we received a call from Quisha at Beaman Buick GMC, VIN on
               the vehicle was not the same as on the Vehicle Service Contract (VSC). It was
               reported that the vehicle was making a loud dragging noise from the front The
               shop found the front transfer case had come apart and pieces were hanging
               down under the vehicle, cause unknown at this time. The mileage was reported
               as 109,371 when the vehicle arrived at the shop on 8/17/2018. Mr. Pendleton
               purchased the VSC on 4/1212018 with 80,000 miles reported to us from
               National Auto Protection (NAP). This meant the vehicle had been driven 29,371
               miles in 127 days, or 231 miles per day. This type of usage is unusual and
               triggered an investigation. A Carfax was obtained and the mileage reported on
               7/10/2017 was 82,675, on 7114/2017 it was 82,706, and on 1012812017 it was
               reported to TN Motor Vehicle Dept. as 82,737, all indicating that the mileage
               reported to us on 4/1212018 of 80,000 miles was incorrect.
               We explained the VIN/mileage discrepancy to the repair shop and Mn
               Pendleton and requested that NAP be contacted to correct both issues. Later
               that day a correction was submitted by NAP to correct the VIN and the reported
               start mileage as 109,371. The corrections were made and documents for start
               mileage verification were requested. We later received a TN Odometer
               Disclosure Statement dated 10128/2017 with 82,737 miles which corresponded
               with the Carfax report. On 8/29/2018 we received a Vehicle Inspection Report
               with no date showing 86,000 miles. With a VSC sale date of 411212018 neither
               of these documents would provide evidence of the actual mileage at the time of


                                                 7

      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 7 of 11 PageID #: 7
               YSC purchase.

               Correct start mileage is critical due to the One Month and 1,000 "Zile waiting
               period as stipulated in the YSC. In addition, the YSC states IFANY
               INFORMATION ON THIS CONTRACT IS IN ERROR, CONTACT THE
               SELLING COMPANY OR ADMINISTRATOR IMMEDIATELY. No correction
               was attempted until the claim was filed on 812012018. On 812212018 a
               cancellation quote was received stating the odometer was 117,371, the YSC was
               cancelled on 813012018.

               In order to proceed with this claim we will need proof of mileage at the time the
               YSC was purchased, the YSC will need to be re-instated and current, and a
               valid document showing the transfer case was serviced at 97,500 "tiles as
               required by the manufacturer. Upon receipt of these items we can review the
               validity of this claim.

               Regards,

               Rick Smith I YPAutoinotive Claims Matrix Warranty Solutions, Inc. 3100
               McKinnon Street, Suite 420 Dallas, TX 75201

2              14-396-3496 X402"



       XII.    Plaintiff claims that on September 16, 2018 he received a refund check from
National Auto Protection Corp. in the amount of $358.96 dollars. Plaintiff maintains that on the
same day after receiving the refund he call National Auto Protection and guest who answers the
phone Mike Randolph, Supervisor, Plaintiff asked Mr. Randolph why did you send Plaintiff the
refund check Plaintiff never asked for his refund back he only wanted his vehicle service and fix.
Also, Mr. Randolph stated on September 20, 2018 that he would refund Plaintiff $600.00 dollars
and pay part of the car rent fees. Mr. Randolph stated also that Plaintiff was supposed to let him
know with regard to that offer. Plaintiff claims that he didn't know that was Defendant's final offer.
Plaintiff states that Mr. Crofford didn't received the respond from Matrix until August 29, 2018.


       XIII.   Plaintiff asserts that Mr. Randolph further stated that Plaintiff contract was cancel
by the company. Plaintiff submits that he was never notified with respect to the cancellation.
Plaintiff asked Mr. Randolph why was his contract cancel? Mr. Randolph stated some girl call
them and asked that the contract to be cancel. Plaintiff asked Mr. Randolph who was she he could




      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 8 of 11 PageID #: 8
not tell Plaintiff who she was. Plaintiff submits that Mr. Randolph is blatantly lying.



       XIV Plaintiff submits that Beaman Buick GMC service charge came up to $2,175.76.
Also, the Avis rental fees came up to $2,000.00.




                                             RELIEF:




   1. Defendant's act and / or omissions as complained herein above, have and are, causing the
       plaintiff to suffer severe mental, psychological and emotional stress, discomfort,
       depression withdrawal, confusion, anger, aggravation and pain. Most importantly, this
       cause Plaintiff bank account to be over draft, got behind on his bills and couldn't pay his
       bill due to a financial burden.


   2. Therefore, plaintiff is entitled to an award of compensatory damages in the amount of
       $100,000.00 from each of defendants is this case.


   3. Defendant's Mike Randolph, Richard Tedesco Rick Smith, Gain, Plateau Casualty
       Insurance Company and Matrix Financial Services, LLC actions as complained herein
       above demonstrate unacceptable actions outside the color of law and therefore plaintiff is
       entitled to an award of compensatory damages from Defendant's Mike Randolph, Richard
       Tedesco, Rick Smith, Gain, Plateau Casualty Insurance Company and Matrix Financial
       Services, LLC in their individual capacity in the amount of $100.000.00.


   4. Defendant's acts and/or omissions, as complained herein above, inasmuch as they were
       engaged in by the defendants maliciously, deliberately, intentionally, willfully, callously,
       capriciously, wantonly, and arbitrarily and with full knowledge that such violated
       plaintiffs Eighth and Fourteenth Constitutional Amendments protected rights, entitles
       plaintiff to an award of punitive damages in the amount of $6,000.000.00.



                                                   M

      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 9 of 11 PageID #: 9
      5. Court cost to be taxed to the defendants named herein in this complaint.


      6. Reasonable attorney's fees to be awarded to the plaintiff.


      7. The plaintiff further request this court to appoint competent counsel so this action can be
         sufficiently amended to meet all other requirements of the Federal Civil Rule including,
         but not limited to discovery.


     8. Plaintiff request this Honorable Court to appoint counsel to him in these proceedings for
         the following reasons:
a.       Plaintiff is not able to afford counsel.
b.       The issues involved in this cause of action are complex and threaten the plaintiff with loss
of liberty.
C.       The issues involved in this case will require investigation, which the plaintiff cannot do.
d.       Plaintiff has no legal or specialized training or education that would enable him to properly,
effectively and adequately present the issues alleged in this instant action now before this
Honorable Court.
                I (we) hereby certify under penalty of perjury that the above complaint is true to the
best of my (our) information, knowledge and belief.


         Signed this         day of                             _ 20




                                                         Respectfully submitted,




                                                         Eric C. Pendleton
                                                         Acting pro se
                                                         1903-Cephas Street,
                                                         Nashville, Tennessee, 37008
                                                         Phone No. 615-887-7262


                                                    10

      Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 10 of 11 PageID #: 10
  THIS DOCUMENT IS SELF-NOTARIZED PURSUANT TO TITTLE 28 § U.S.C. 1746

                                  11

Case 3:18-cv-01282 Document 1 Filed 11/13/18 Page 11 of 11 PageID #: 11
